       Case 3:18-cv-00866-CWR-FKB Document 2 Filed 12/19/18 Page 1 of 4



                         UNITED STATES DISTR ICT COURT
                        SOUTHERN DISTR ICT OF M ISS ISS IPPI
                              NORTHERN DIVISION


ALYSSON MILLS, IN HER CAPACITY                    Case No. 3:18-cv-00____
                                                                     866 CWR-FKB
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER                          Arising out of Case No. 3:18-cv-252,
PROPERTIES, LLC,                                  Securities and Exchange Commission v.
                                                  Arthur Lamar Adams and Madison Timber
               Plaintiff,                         Properties, LLC

       v.                                         Hon. Carlton W. Reeves, District Judge

BUTLER SNOW LLP; BUTLER SNOW
ADVISORY SERVICES, LLC; MATT
THORNTON; BAKER, DONELSON,
BEARMAN, CALDWELL & BERKOWITZ,
PC; ALEXANDER SEAWRIGHT, LLC;
BRENT ALEXANDER; and JON
SEAWRIGHT,

               Defendants.




                              NOTICE OF RELATEDNESS

       Alysson Mills, in her capacity as the court-appointed receiver for Arthur Lamar Adams and

Madison Timber Properties, LLC (the “Receiver”), through undersigned counsel, files this Notice

of Relatedness, and states as follows:

                                             1.

       The Receiver has this day filed a complaint against Defendants against Butler Snow LLP;

Butler Snow Advisory Services, LLC; Matt Thornton; Baker, Donelson, Bearman, Caldwell &

Berkowitz, PC; Alexander Seawright, LLC; Brent Alexander; and Jon Seawright that alleges the
          Case 3:18-cv-00866-CWR-FKB Document 2 Filed 12/19/18 Page 2 of 4



defendants’ actions contributed to the success of the Madison Timber Ponzi scheme, and therefore

to the debts of the Receivership Estate.

                                                        2.

           The complaint arises out of and relates to the civil action already pending in this Court

styled Securities & Exchange Commission v. Arthur Lamar Adams and Madison Timber

Properties, LLC, No. 3:18-cv-252-CWR-FKB. In that civil action, the Securities & Exchange

Commission (“S.E.C.”) alleges that “[b]eginning in approximately 2004,” Adams, through

Madison Timber, “committed securities fraud by operating a Ponzi scheme” in violation of the

Securities Act of 1933 and Securities & Exchange Act of 1934.1

                                                        3.

           The S.E.C. requested that the Court appoint a receiver for the estates of Adams and

Madison Timber.2 As the Court that appointed the Receiver, this Court has jurisdiction over any

claim brought by the Receiver in the execution of her duties. “[I]t is well-settled that when an

initial suit results in the appointment of the receiver, any suit that the receiver thereafter brings in

the appointment court in order to execute h[er] duties is ancillary to the main suit.” U.S. Small Bus.

Admin. v. Integrated Envtl. Sols., Inc., No. 05-cv-3041, 2006 WL 2336446, at *2 (S.D. Tex. Aug.

10, 2006) (citing Haile v. Henderson Nat’l Bank, 657 F.2d 816, 822 (6th Cir. 1981)). See also 28

U.S.C. § 1692 (“In proceedings in a district court where a receiver is appointed for property, real,

personal, or mixed, situated in different districts, process may issue and be executed in any such

district as if the property lay wholly within one district . . . ”).




1
    Doc. 3, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss).
2
    Docs. 11, 21, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss).



                                                                                                       2
          Case 3:18-cv-00866-CWR-FKB Document 2 Filed 12/19/18 Page 3 of 4



                                                        4.

           Consistent with that precedent, Chief U.S. District Judge Daniel P. Jordan III has ordered

that all “cases filed by the duly appointed Receiver . . . which . . . arise out of or relate to [Securities

& Exchange Commission v. Arthur Lamar Adams and Madison Timber Properties, LLC, No.

3:18-cv-252-CWR-FKB] shall be directly assigned by the Clerk of Court to U.S. District Judge

Carlton W. Reeves and U.S. Magistrate Judge F. Keith Ball.” 3 Chief Judge Jordan’s order

instructs the Receiver or any other party to “file, contemporaneously with the complaint or other

initiating pleading, a notice setting forth that the case filed or proposed to be filed is, in fact, related

to said matter.”

                                                         5.

           The Receiver files this notice to comply with Chief Judge Jordan’s order and to request that

the Clerk of Court assign this related civil action to U.S. District Judge Carlton W. Reeves and

U.S. Magistrate Judge F. Keith Ball.




3
    Doc. 45, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss).



                                                                                                          3
       Case 3:18-cv-00866-CWR-FKB Document 2 Filed 12/19/18 Page 4 of 4



December 19, 2018
Respectfully submitted,

/s/ Lilli Evans Bass                     /s/ Brent B. Barriere
BROWN BASS & JETER, PLLC                 FISHMAN HAYGOOD, LLP
Lilli Evans Bass, Miss. Bar No. 102896   Admission pro hac vice pending
LaToya T. Jeter, Miss. Bar No. 102213    Brent B. Barriere, Primary Counsel
1755 Lelia Drive, Suite 400              Jason W. Burge
Jackson, Mississippi 39216               Kristen D. Amond
Tel: 601-487-8448                        Rebekka C. Veith
Fax: 601-510-9934                        201 St. Charles Avenue, Suite 4600
bass@bbjlawyers.com                      New Orleans, Louisiana 70170
Receiver’s counsel                       Tel: 504-586-5253
                                         Fax: 504-586-5250
                                         bbarriere@fishmanhaygood.com
                                         jburge@fishmanhaygood.com
                                         kamond@fishmanhaygood.com
                                         rveith@fishmanhaygood.com
                                         Receiver’s counsel




                                                                              4
